EXHIBIT21 Subsidiaries of the Registrant The following is a list of subsidiaries of FactSet Research Systems Inc., a Delaware corporation, as of August 31, 2016 Name of Subsidiary State or Country of Incorporation or Organization Code Red, Inc. Massachusetts FactSet Benelux B.V. Netherlands FactSet Brasil Consultoria Ltda Brazil FactSet Canada, Inc. Canada FactSet Data Systems, Inc. Delaware FactSet Delaware, LLC Delaware FactSet Europe Limited England FactSet Europe S.a.r.l. Luxembourg FactSet Europe S.a.r.l. New York FactSet France Inc. Delaware FactSet France S.a.r.l France FactSet GmbH Germany FactSet Hong Kong Limited Hong Kong FactSet Ireland Limited Ireland FactSet Italia S.r.l. Italy FactSet JCF S.A.S. France FactSet Limited Delaware FactSet Mergerstat, LLC Delaware FactSet Pacific, Inc. Delaware FactSet Pacific, Inc. Australia FactSet Pacific, Inc. Japan FactSet Philippines, Inc. Philippines FactSet Research Limited New York FactSet Research Systems South Africa Pty. Ltd. South Africa FactSet Spain SL Spain FactSet Sweden AB Sweden FactSet Systems India Private Limited India FactSet Singapore PTE LTD Singapore FactSet (UAE) LLC United Arab Emirates FactSet UK Limited England / Wales LionShares Europe S.A.S. France Long Ridge Portware Holdings, Inc. Delaware PAN Securities, L.P. Delaware Portware India Private Limited India Portware International, LLC Delaware Portware, LLC Delaware Rhetorik Limited England / Wales SIA FactSet Latvia Latvia StreetAccount LLC Wyoming Portware International – UK Branch England / Wales Portware International – Hong Kong Branch Hong Kong
